                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CELINDA VAZQUEZ,                                  Case No. 18-cv-07817-SI
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING MOTION TO
                                   9             v.                                        WITHDRAW AS COUNSEL OF
                                                                                           RECORD FOR DEFENDANTS
                                  10     JOES MARKET, et al.,                              EFFECTIVE FEBRUARY 28, 2020 AND
                                                                                           SETTING CASE MANAGEMENT
                                  11                    Defendants.                        CONFERENCE FOR FEBRUARY 28,
                                                                                           2020 AT 3 P.M.
                                  12
Northern District of California
 United States District Court




                                                                                           Re: Dkt. No. 36
                                  13

                                  14

                                  15          On January 24, 2020, the Court held a hearing on the motion for leave to withdraw as counsel

                                  16   of record for defendants Joe’s Market, Nageeb Alnagar, and Halima Alganar filed by Martin &

                                  17   Vanegas, APC. As discussed at the hearing, the Court GRANTS the motion effective February

                                  18   28, 2020. Martin & Vanegas APC is ordered to serve this order and any other filings in the interim

                                  19   on defendants.

                                  20          The Court will hold a case management conference on February 28, 2020 at 3 p.m., and

                                  21   plaintiff’s counsel, Martin & Venegas APC, and Joe’s Market, Nageeb Alnagar, and Halima Alganar

                                  22   are ordered to attend the conference. Defendants are advised that a corporation may not represent

                                  23   itself pro se in federal court, and thus it is imperative that Joe’s Market find replacement counsel

                                  24   prior to February 28, 2020.

                                  25          IT IS SO ORDERED.

                                  26   Dated: January 27, 2020                      ______________________________________
                                                                                      SUSAN ILLSTON
                                  27                                                  United States District Judge
                                  28
